El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelante fue declarado culpable por portar un cuchi-llo y alega que:
“Io. La Corte cometió error al no permitir que la defensa repre-guntara al testigo Antonio Nieves sobre sus relaciones con el acu-sado, a fin de determinar los móviles o interés de la declaración de dicho testigo.
“2o. La sentencia en este caso es contraria a las pruebas y a de-recho.” ■
De la declaración de Antonio Nieves citamos lo siguiente:
“P. ¿A usted le ocurrió algo con este acusado? — R. Sí, señor.— P. ¿Qué fné lo que- le ocurrió? — R. Serían las dos y media de la noche; yo estaba ya en cuerpo de camiseta'para acostarme y estando yo parado bajo el foco, vino este señor a dormir y empezó a abrir la puerta, pero volvió a buscarme la garata y al yo contestárselo, *282abrió la puerta y bajó y me desafió para una vega y yo no quise ir, y entonces, cuando regresa, que no quise ir, me embistió con el cu-chillo. — P. :¿Qué cuchillo? — R. Un cuchillo así de largo. — P. ¿De qué color? — R. Tiene el cabo como colorado. — P! ¿Es pequeño o grande ? — R. Así es, con cabo y todo. • — • P. ¿ Tiene o no forma de puñal? — R. No tiene forma de puñal, y al embestirme, a la embes-tida, y en la carrera que él llevaba detrás de mí, se presentó un señor que está de sereno allí, y entonces él arrancó a correr y yo me fui quedando allí. — P. El cuchillo, ¿dónde fué a parar? — R. El cuchillo lo encontraron en la casa de él. — P. ¿En la casa de él o en la calle? — R. Dentro del patio; al pie de la escalera. — P. ¿Allí hay patio? — R. Así está el patio. — P. ¿Cómo está situada esa casa? — R. La casa está al lado mío y está cercada de zinc. — P. ¿El patio de quién era? — R. Pertenece a la casa de este acusado. — P. ¿En ese patio hay muchas casas? — R. Una sola, la de él. — P. ¿Quién llevó ese cuchillo allí? — R. Tengo que suponer que haya sido él mismo.— P. Abogado: Que se elimine eso. — Juez: Sí, que se elimine. — R. El me corría a mí con él; yo lo conozco como de él. — P. Mire a ver este cuchillo. — R. Sí, señor. — P. ¿A esta forma usted no le llama de puñal? — R. No, señor; yo creo que es de puñal cuando tiene dos filos. — Abogado: P. ¿Usted era amigo de este hombre o había te-nido alguna riña con él? — Fiscal: Eso no es de este caso.- — Juez: Aquí estamos investigando el caso este de portar armas. La Corte sostiene al Fiscal. • — ■ Abogado: Tomo excepción con el mayor res-peto.”
El artículo 21 de la Ley de Evidencia es como sigue:
‘ ‘ Se presume que un testigo dice la verdad. Esta presunción, sin embargo, puede ser rechazada, por la forma en que declare, por el carácter de su declaración o por evidencia que afecte su veracidad, honradez, integridad, o móviles, o por evidencia contradictoria.”
Parece que Nieves se refirió a una riña anterior. Al aludir al acusado dijo “volvió a buscarme la garata.” Los demás actos imputados al acusado por este testigo y referi-dos en el interrogatorio directo también parecen indicar al-gún incidente previo como, explicación lógica y probable, si no la única, de lo que de otro modo parecería ser una con-ducta muy sorprendente y anormal. Por tanto, la primera pregunta becba en el interrogatorio de repreguntas, hubiera sido enteramente pertinente por estar dentro del alcance *283del interrogatorio directo, sin tener en cuenta el elemento de parcialidad y el derecho del acusado a impugnar al tes-tigo en la forma ordinaria si no en verdad por el único me-dio permisible.
Según el peso de las autoridades, el juez sentenciador tiene cierta discreción respecto a la cuestión de limitar tal interrogatorio de repreguntas y creemos que debe circuns-cribirlo a límites razonables. Pero no conocemos ningún caso en que se llegue a decir que el acusado en un caso criminal puede ser privado de toda oportunidad de demostrar la existencia de algún motivo de apasionamiento o parciali-dad por parte del perjudicado.
En el tomo 2 de Wigmore on Evidence, página 338, sec. 951, encontramos la siguiente declaración:
“'Seo. 951. — Detalles de una riña en interrogatorio de repregun-tas. Es claro que al determinar el estado de ánimo teniendo en cuenta el hecho de una riña, u otras circunstancias, el mero hecho solo, tiene poca significación; sin un conocimiento de los detalles no podemos conocer bien el alcance de la animosidad y la credibilidad que ha de darse a la declaración. Esta necesidad de precisar deta-lles está reconocida por algunas cortes sin limitación. Pero puede resultar inconveniente de dos modos: (1) las preguntas detalladas, las negativas, y las explicaciones, están sujetas a una multiplicidad y confusión de las cuestiones en controversia; (2) los hechos deta-llados de la disputa pueden envolver un prejuicio respecto al carác-ter del testigo, o de su opositor, lo cual sería conveniente excluir del caso. Desde este punto de vista, debe trazarse cierta línea de limitación, y hacerse un esfuerzo por evitar estos dos inconvenientes. De conformidad con esto, se ha resuelto generalmente que los detalles de la riña, u otra conducta, pueden ser excluidos a discreción de la corte sentenciadora.”
Carlos Torres, el sereno, dice que el acusado marchaba para encima de Nieves con un cuchillo en la mano cuando el testigo intervino y sostuvo al acusado hasta que llegó al sitio un policía. Este testigo también manifiesta que él re-cibió un golpe de Alvarado al tratar de reconvenirle. No pudo encontrarse ningún arma por el policía o cualquiera *284de los testigos citados últimamente al tiempo de verificarse el arresto aunque se hizo una búsqueda.
Alvarado fné llevado al cuartel de la policía volviendo lnego el policía a buscar el cuchillo. Su declaración es más vaga y menos satisfactoria que la de cualquier otro testigo.
Alvarado insiste en que el cuchillo presentado en el jui-cio pertenecía a Nieves, quien por lo menos tuvo tanta opor-tunidad como la que se le ofreció a Alvarado para dejar el cuchillo donde se dice que se encontró media hora o una hora después del arresto de Alvarado.
En tales circunstancias no podemos decir que el error alegado en primer término por el apelante no era perju-dicial.

Dehe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no incompatibles con la opi-nión.